Case: 12-10226    Date Filed: 07/24/2012   Page: 1 of 3


                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-10226
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 9:08-cr-80096-DTKH-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,


                                     versus


JOE L. ADAMS,
a.k.a. Preacher,
                                                            Defendant-Appellant.

                         ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (July 24, 2012)

Before PRYOR, FAY and EDMONDSON, Circuit Judges.

PER CURIAM:
              Case: 12-10226    Date Filed: 07/24/2012    Page: 2 of 3

      Joe Adams appeals the denial of his motion for a reduced sentence. 18

U.S.C. § 3582(c)(2). Adams contends that he is entitled to a reduced sentence

under Amendment 750 to the Sentencing Guidelines, which was promulgated after

Congress enacted the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.

2372 (2010). The district court ruled that Adams was ineligible for a reduced

sentence because he had been sentenced as a career offender. Adams contends

that the decision of the Supreme Court in Freeman v. United States, 131 S. Ct.

2685, 2695 (2011), abrogated our decision in United States v. Moore, 541 F.3d

1323 (11th Cir. 2008), regarding whether a defendant sentenced as a career

offender is eligible for a reduced sentence. We affirm.

      We review de novo a decision that a movant is ineligible for a reduced

sentence. Id. at 1326.

      The district court did not err when it denied Adams’s motion. Adams was

ineligible for a reduced sentence because Amendment 750 did not lower his

guideline range. See id. at 1330. Adams was sentenced as a career offender,

United States Sentencing Guidelines Manual § 4B1.1 (Nov. 2008), and was

ineligible for a sentence reduction under Amendment 750. See Moore, 541 F.3d at

1327–28, 1330. Moreover, the district court was not permitted to consider

whether Adams’s designation as a career offender was erroneous. See United


                                         2
              Case: 12-10226     Date Filed: 07/24/2012    Page: 3 of 3

States v. Bravo, 203 F.3d 778, 780–81 (11th Cir. 2000). Adams was not sentenced

based on an offense level that was higher than the otherwise applicable offense

level for career offenders, and he did not receive a departure, U.S.S.G. § 4A1.3,

that might have provided him with a sentencing range that could have been

affected by Amendment 750.

      Adams’s argument about Freeman is meritless. In Freeman, the Supreme

Court decided a case arising from a plea agreement that allowed the government

and defendant to agree to a term or range of imprisonment, and present the plea

agreement to the district court for acceptance or rejection, but not alteration. See

Fed. R. Crim. P. 11(c)(1)(C). The Supreme Court held that, under section 3582

and Rule 11(c)(1)(C), the sentence can be said to be “based on” the Sentencing

Guidelines, and eligible for a later reduction, if the express terms of the plea

agreement provide that the sentence is set by a sentencing range, applicable to the

charged offense, to establish the term of imprisonment. In contrast, Adams was

sentenced as a career offender, which renders him ineligible for a reduced

sentence.

      AFFIRMED.




                                           3